Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 1 of 25

EXhibit B

RLFI 20312803v.1

 

CaSe 18-11145-LSS DOC 596-3 Filed 11/19/18

The Rockport Group, LLC

l\/lichael D. LeRoy, Chairrnan

Rockport Blocker, LLC c/0 Crown Capital Advisors LLC
801 South Grand Avenue, Suite 900

Page 2 of 25

RICHARDS
lAYTON sr
FINGER

Tax I.D. NO.: XX-XXXXXXX

 

November 19, 2018

 

LOS Allg€l€S CA 90017 lnvoice 580795
Page 1
Client# 749396
Matter # 200688
For disbursements incurred through Oetober 31, 2018
relating to The Rockport Group, LLC - Restructuring Advice
OTHER CHARGES:
Conference Calling $66.30
Court Reporter Services $239.25
Document Retrieval $25 .20
Electronic Legal Research $292.55
Long distance telephone charges $6.83
Messenger and delivery service $136.10
Overtime n/c
Photocopying/Printing 3 1 ,3 73 .20
1,947@.$10 pg/11,785 @ $.10pg
Staticnery Supplies $6.67
Other Charges $2,146. 10
TOTAL DUE FOR THIS INVOICE S2,146.10
BALANCE BROUGHT FORWARD $507.33

One RodneYSquare l 920 North King Street l Wilmington,DE19801 l Phone: 302-651-7700 l Fax: 302-651~7701

WWW.rlt`.com

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 3 of 25

The Rockport Group, LLC

Michael D. LeROy, Chairman

Rockport Blocker, LLC c/ 0 CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

Noveinber 19, 2018
lnvoice 580795

Page 2
Client # 749396

l\/latter # 200688

 

TOTAL DUE FOR THIS MATTER

$2,653.43

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 4 of 25

The Rockport Group, LLC Novernber 19, 2018
Michael D. LeROy, Chairrnan lnvoice 5 80795

Rockport Blocker, LLC

c/o Crown Capital Advisors LLC Pag@ 46

801 South Grand Avenue, Suite 900

Los Angeles CA 90017

Client # 7493 96

Client: Rockport Grcup, LLC, The

 

 

Matt€rf The Rockport Group, LLC - Restructuring Advice
Case Administration
Creditor Inquiries
Meetings
EXecutory Contracts/Unexpired Leases
Plan of Reorganization/Disclosure Statement
Use, Sale cf Assets
Cash Collateral/DIP Financing
Clairns Administration
Court Hearings
General Corporate/Real Estate
Schedules/SOFA/U. S. Trustee Reports
Litigation/Adversary Proceedings
Retention cf Others
RLF Fee Applications
Fee Applications of Others
Summary
Date Description Phrase
10/01/18 Docket Search ELEGALRE
Am@um = 3;25.00 ”
10/01/18 Docket Search ELEGALRE
Amoum = $25.00 "
10/01/ 1 8 Docket Search ELEGALRE
Amoum = $25.00 ~
10/01/ 1 8 Dccket Search ELEGALRE
Amoum = $25.00 “
10/01/18 913107895747 Long Distance LD
Arnount = $0.44
10/01/1 8 PACER DOCRETRI

Amount = $3.00

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 5 of 25

The Rockport Grcup, LLC

Michael D. LeRoy, Chairrnan
Rockport Blocker, LLC c/ 0 Crewn Capital Advis<)rs LLC
801 South Grand Avenue, Suite 900

LOS Angeles CA 90017

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18

10/01/18
10/01/18
10/01/18

10/01/18

PACER
PACER
PACER
PACER
PACER
PACER
PACER
PACER
PACER
PACER
PACER
PACER
PACER
PACER
Printing
Printing
Printing

Printing

Arnount =

Arneunt =

Ainount =

Arnount =

Amount =

Amount =

Arnount =

Amount =

Amount =

Amount =

Amount =

Arnount =

Amcunt =

Arnount =

Arnount =

Amount =

Amount =

Ainount =

$3.00

$3.00

$0.30

$0.10

$1.40

$0.40

$0.10

$0.60

$3.00

$0.10

$0.40

$O.SO

$1.40

$3.00

$1.40

$0.70

$4.30

$0.50

chernber 19, 201 8
Invoice 580795

Page 47

Client # 7493 96

DOCRETRI

DOCRETRI

DOCRETRI

DOCRETRI

DOCRETRI

DOCRETRI

DOCRETRI

DOCRETRI

DOCRETRI

P'(?CRETRI
RQCRETRI
lBQCRETRI
?QCRETM

DOCRETRI

DUP
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 6 of 25

The Rockport Group, LLC

Michael D. LeRoy, Chairman
Rockport Blocker, LLC c/ 0 Crcwn Capital Advisors LLC
801 South Grand Avenue, Suite 900

LOS Angeles CA 90017

10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18
10/01/18

10/01/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount =

Amount =

Amount =

Amount =

Arnount =

Amount =

Amount =

Amcunt =

Amcunt =

Amount =

Arnount =

Aincunt =

Arnount =

Amount =

Ainount =

Amount :

Amount =

Amount =

Arnount =

$0.50

$0.50

$11.60

$0.10

$0.10

$0.50

$0.40

$0.60

$4.40

$3.70

$0.10

$0.40

$0.10

$0.10

$8.50

$0.80

$0.30

$0.50

$0.50

Novernber 19, 2018
lnvoice 580795

Page 48
Client# 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP

DUP

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 7 of 25

The Rockport Gr<)up, LLC Novernber 19, 2018
Michael D. LeRoy, Chairman Invoice 580795
Rockport Blocl<er, LLC c/O CrOWn Capital Advisors LLC Page 49
801 South Grand Avenue, Suite 900
Los Angeles CA 90017 Client # 749396
10/01/1 8 Printing DUP
Amount = $0.60
10/02/18 Richards Layton and FingerfUS TRUSTEE l\/IESS
l\/Iessenger and delivery charges
Amount = $6.45
10/ 02/ 18 PACER DOCRETRI
Amount = $1.40 m v
1 0/02/ 1 8 Printing DUP
Ainount = $5.80
1 0/02/ 1 8 Printing DUP
Amount = $0.30
1 0/02/ 1 8 Printing DUP
Amcunt = $l .50
1 0/02/ 1 8 Printing DUP
Arncunt = $1.20
1 0/02/ 1 8 Printing DUP
Amcunt = 331 . 10
10/02/1 8 Printing DUP
Arnount = $0.20
10/02/1 8 Printing DUP
Arnount = $1.00
10/02/ 1 8 Printing DUP
Amcunt = $0.20
1 0/02/1 8 Printing DUP
Amount = $1.20
10/02/18 Prinang ‘ DUP
Arnount : $2.20
l 0/02/ 1 8 Printing DUP
Amount = $0.70
10/02/ 1 8 Printing DUP
Arnount : $0.5 0
1 0/02/ 1 8 Printing DUP
A;rnount = $0.70
10/03/18 Docket Seareh ELEGALRE
Amounr = $25.00 ”
10/03/18 917348347923 Long Distance LD

Amount = $0.95

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 8 of 25

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairrnan Invoice 5 80795
Rockport Blocker, LLC c/0 Crown Capital Advisors LLC Page 50
801 South Grand Avenue, Suite 900
Los Angeles CA 90017 Client # 749396
10/03/18 912124796525 Long Distance LD
Amount = 80.11
10/03/18 Printing DUP
Arnount = 84.30
10/03/18 Printing DUP
Arnount = 80.10
10/03/ 1 8 Printing DUP
Amount = 80.20
10/04/18 912123108058 Long Distance LD
Amount : 80.50
10/04/18 Printing DUP
Amount = 80.40
10/04/18 Printing DUP
Arnount = 812.40
10/04/ 1 8 Printing DUP
Amount = 803 0
10/04/18 Printing DUP
Arnount = 80.20
10/04/18 Printing DUP
Amount = 80.20
10/04/18 Printing DUP
Arnount = 80.20
10/04/18 Printing DUP
Arnount = 80.40
10/04/18 Printing DUP
n b Arnount z 80.30
10/05/18 Photccopies DUP
Amcunt = 887.10
10/05/18 Photocopies DUP
Arnount = 811.30
10/05/18 Phctocopies DUP
Amount = 852. 10
10/05/18 PARALEGAL OT THRU 9/3 0/18 OT
Amount = 80.00
10/05/18 PACER DOCRETRI

Amount : 81 .40

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 9 of 25

The Rocl<port Group, LLC

Michael D. LeRcy, Chairman
Rockport Blocker, LLC c/0 Crcwn Capital Advisors LLC
801 South Grand Avenue, Suite 900

LOS Angeles CA 90017

10/05/18
10/05/18
10/05/18

10/05/18
10/07/18
10/07/18
10/07/18
10/08/18
10/08/18
10/08/18
10/08/13
10/08/18
i0/08/18
10/08/18
10/08/18
10/08/18
10/03/18

10/08/18

PACER

PACER

PACER

Printing

Docket Search

Arnount =

Arnount =

Amount =

Amount =

Amount =

Docurnent Retrieval (Electronic)

Dccket Search

Photoccpies
PACER
PACER
PACER
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount =

Amount =

Amount =

Arnount =

Amount =

Amount =

Arnount =

Amcunt :

Amount =

Arnount :

Arnount =

Amount =

Amcunt =

80.50

80.20

80.20

80.40

825.00

83.30

825.00

822.20

80.20

80.20

80.40

80.30

81.10

$0.40

80.10

80.50

81.40

810.20

November 19, 2018
Invoice 580795

Page 51
Client # 749396

§_QCRETRI
PQCRETRI
BQCRETRI
DUP

ELEGALRE
ELEGALRE
ELEGALRE

DUP

DOCRETRI

l”)'(')CRETRl
20 CRETRI
DUP
DUP
DUP
DUP
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 10 of 25

The Rockport Group, LLC

Michael D. LeRoy, Chairnian
Rockport Blocker, LLC c/ 0 Crovvn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18`
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18

10/08/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount =

Amount =

Amount =

Amount =

Arnount =

Amount =

Arnount =

Arnount =

Amcunt =

Amount =

Arnount =

Arnount =

Amount =

Arnount =

Arnount =

Amount =

Arnount =

Amount =

Amount =

80.90

80.50

80.80

80.80

81.30

80.80

80.50

80.60

80.70

80.90

80.70

80.50

80.70

80.70

81.50

80.40

80.50

80.80

80.50

Novernber 19, 2018
lnvoice 580795

Page 52
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 11 of 25

The Rockport Group, LLC

l\/lichael D. LeRoy, Chairman
Rockport Blocker, LLC c/ 0 CrOWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18

10/08/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount = 84.50

Amount = 81 .00

Amount = 80.60

Arnount = 80.70

Arnount = 81 .40

Amcunt = 81.40

Amount = 80.90

Amount = 81 .40

Arnount = 80.70

Amount = 80.60

Ameunt = 80.70

Arnount = 80.60

9 Amount = 80.50

Aincunt = 88.40

Arnount = 88.40

Arnount = 82.70

Amount = 80.40

Amount = 82.50

Amcunt = 80.50

Novernber 19, 2018
lnvoice 580795

Page 53
Client# 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP

DUP

_ DUP

DUP

DUP

DUP

DUP

DUP

DUP

 

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 12 of 25

The Rockport Group, LLC

l\/Iichael D. LeRcy, Chairrnan
Rockport Blocker, LLC c/0 CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18 4
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18

10/08/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Arncunt= 81.30
Aniount= 80.90
Amount= 80.40
Amount= 82.50
Amount= 80.70
Arnount= 80.90
Amount= 80.50
Amount= 80.80
Amount= 81.40
Amount= 81.10
Amount= 80.90
Amount= 80.80
Arnount'= 80.90
Arncunt= 80.50
Arncunt= 81.20
Aniount= 80.60
Arnount: 80.70
Arnount= 80.80

Arnount = 83.40

Novernher 19, 2018
lnvoice 580795

Page 54
Client# 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP

DUP

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 13 of 25

The Rockport Group, LLC

Michael D. LeRoy, Chairrnan
Rockpcrt Blocker, LLC c/o CrOWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/08/18
10/09/18
10/09/18
10/09/18
10/09/18
10/09/18
10/09/18
10/09/18
10/09/18
10/09/18

10/09/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount =

Amount =

Amount =

Amount =

Amount =

Arnount =

Arnount =

Aincunt =

Amount =

914163676266 Long Distance

Amount =

914163 676266 Lcng Distance

Messenger and delivery
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount :

Ainount =

Arncunt =

Amcunt =

Arnount =

Arnount =

Amount =

Amount =

Arnount =

81.60

82.00

80.40

80.20

80.30

80.10

812.40

80.40

80.30

80.11

81.80

85.40

80.10

$2.00

80.40

80.20

80.10

80.50

80.10

Novernber 19, 2018
lnvoice 580795

Page 55
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
LD
LD
MES S
DUP
DUP
DUP
DUP
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 14 of 25

The Rockport Group, LLC Novernber 19, 201 8
Michael D. LeRoy, Chairrnan lnvoice 5 80795
Rockport Blocker, LLC c/0 Crcwn Capital Advisors LLC Page 5 6
8 01 South Grand Avenue, Suite 900
LOS Angeies CA 90017 Cli@nf # 749396
10/09/18 Printing DUP
. Amount = 80. 10
10/09/18 Printing DUP
Amount = 80.40
10/09/18 Printing DUP
Amount = 80. 10
10/09/18 Printing DUP
Amcunt = 80.10
10/09/ 1 8 Printing DUP
Amcunt = 80.20
10/09/ 1 8 Printing DUP
Amcunt = 80.20
10/10/18 Photocopies DUP
Amcunt : 819.60
10/10/1 8 Phctocopies DUP
Amount z 80.80
10/10/18 912124796525 Long Distance LD
Arnount = 80.06
10/1 0/ 18 912159791547 Long Distance LD
Arnount = 80. 17
10/10/18 912124796525 Long Distance LD
Amount = 80.06
10/10/ 1 8 Messenger and delivery MES S
Amount = 85 .40
10/ 1 0/ 1 8 Printing DUP
7 4 Amount = 80.40
10/1 0/1 8 Printing DUP
Amcunt = 80.40
1 0/10/1 8 Printing DUP
Amount = 80. 10
10/10/18 Printing DUP
Amcunt = 80. 10
1 0/ 1 0/ 1 8 Printing DUP
Amount = 80. 10
10/10/ 1 8 Printing DUP
Arnount = 80.30
10/10/1 8 Printing DUP

Amount = 80.10

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 15 of 25

The Rcckport Group, LLC

Michael D. LeROy, Chairrnan
Rockport Blocker, LLC c/ 0 CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

LOS Angeles CA 90017

10/10/18
10/10/18
10/10/18
10/10/18
10HOH8
10/10/18
10/10/18
10/11/18
10/11/18
10/11/18
10/11/18
10/11/18
10/11/18
10/11/18
10/11/18
10/12/18
10/12/18
10/12/18

10/12/18

Printing
Printing
Printing
Printing
Printing
Printing
Stationary Supplies

Photocopies

Arncunt =

Arnount =

Amcunt =

Arnount =

Amount =

Amount =

Amount =

Arnount =

PARALEGAL OT THRU 10/15/18

Arnount =

912124796525 Long Distance

Printing
Printing
Printing
Printing
Printing
Messenger and delivery
Messenger and delivery
Messenger and delivery

Printing

Arncunt =

Ainount =

Arnount =

Amount :

Amount =

Amount =

Arncunt =

Amount =

Amount =

Arnount =

80.40

80.10

80.40

80.40

80.80

80.10

86.67

81.60

80.00

80.50

88.00

80.30

83.30

80.40

812.00

828.65

823 .90

85.40

80.40

November 19, 2018
lnvcice 580795

Page 57
Client# 749396

DUP
DUP
DUP
DUP
DUP
DUP
STAT
DUP
OT
LD
DUP
DUP
DUP
DUP
DUP
MES S
MES S
MES S

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 16 of 25

The Rockport Group, LLC

Michael D. LeROy, Chairman
Rockport Blocker, LLC c/o CrOWn Capital Advisors LLC
801 Scuth Grand Avenue, Suite 900

LOS Angeles CA 90017

10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/_18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18

10/12/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount =
Amount =
Amount =
Arnount =
Amount =
Arnount =
Amount =
Arnount :
Ainount =
Arnount =
Arnount =
Arnount =
Amo\int =
Amount =
Amount =
Ainount =
Arnount =
Amount =

Amount =

81.00

80.10

86.60

86.60

812.60

812.60

812.10

8121.00

860.50

850.40

80.10

83.10

83.30

860.50

8121.00

812.10

812.60

863.00

83.30

chernber 19, 2018
Invoice 580795

Page 58
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP g
DUP
DUP
DUP
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 17 of 25

The Rockport Group, LLC

Michael D. LeRcy, Chairrnan
Rcckport Blocker, LLC c/0 Crcwn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/12/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18

10/15/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

CourtCall

Arnount = 83.30

Arnount = 82.00

Arnount = 80.10

Arnc)unt = 83.30

Amount = 83.10

Amount = 849.50

Arnount = 815.50

Arnount : 80.50

Amount = 810.00

Amount = 80.10

Arnount = 837.00

912129096831 Long Distance

Printing
Printing
Printing
Printing
Printing
Printing

Printing

Arnount : 80.11

Amount = 80.10

Amount = 80.10

Amount = 86.30

Amcunt : 86.20

Arnount = 84.40

Amount= 81.10

Arnount = 80.40

November 19, 2018
lnvoice 580795

Page 59
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
CONFCALL
LD
DUP
DUP
DUP
DUP
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 18 of 25

The Rockport Grcup, LLC

l\/lichael D. LeROy, Chairrnan
Rockport Blocker, LLC c/O Crown Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/15/18
10/15/18
10/15/18
10/15/18
10H5H8
10/15/18
10H5H8
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10H5M8
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18

10/15/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Arnount =
Arnount =
Amount =
Amount =
Arn<)unt =
Arnount =
Arnount =
Arnount =
Arnount =
Arnount =
Arnount =
Amount =
Arnount =
Amount =
Amount =
Amount =
Amount =
Arnount =

Amount =

80.40

85.'70

80.80

80.50

80.60

80.60

80.50

84.80

80.50

84.90

80.40

80.50

80.30

86.10

86.10

86.20

82.90

80.60

82.60

Novernber 19, 2018
Invoice 580795

Page 60
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP

DUP

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 19 of 25

The Rockport Group, LLC

l\/Iichael D. LeRoy, Chairrnan
Rockport Blocker, LLC c/o Crown Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18

10/15/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Arnount :

Arnount =

Ainount =

Amount =

Arnount =

Aincunt =

Arnount =

Amount =

Amount =

Amount =

Arnount =

Arnount =

Amount =

Arnount =

Arnount =

Amount =

Arnount =

Arnount =

Amcunt =

$6.20
84.80
$2.10
80.70
$6.20
$0.20
80.10
80.10
80.10
80.30
$3.10
$3.60
$0.'60
$0.50
80.60
80.40
83.40
80.30

80.40

Novernber 19, 2018
lnvoice 5 80795

Page 61
Client # 7493 96

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 20 of 25

The Rockport Group, LLC

Michael D. LeROy, Chairrnan
Rockport Blocker, LLC c/O CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/15/18
10/16/18
10/16/18

10/16/18

10/16/18

10/16/18
10/16/18

10/16/18

10/16/18

10/16/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Westlavv

Amount =

Amount =

Arnount =

Amount =

Arnount =

Amount =

Amcunt =

Arnount =

Arnount =

91734834'7923 Long Distance

Amount :

913477486002 Long Distance

Arnount =

80.60

80.40

84.80

86.10

82.00

80.30

80.10

80.10

889.25

80.78

80.22

Richards Layton and Finger/Bankruptcy Court
Messenger and delivery charges

Arnount =

88.60

Richards Layton and Finger/Banl<ruptcy Court
Messenger and delivery charges

Messenger and delivery
Messenger and delivery
PACER
Printing

Printing

Arnount =

Alnount =

Arnount =

Amount =

Amount =

Amount =

88.60

819.15

819.15

80.20

80.90

812.70

Novernber 19, 2018
lnvoice 580795

Page 62
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
§LEGALRE
LD
LD

MESS

MESS

MES S

MES S
l“)QCRETRl
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 21 of 25

The Rockpcrt Group, LLC

Michael D. LeRoy, Chairrnan

Rockport Blocker, LLC c/o Crown Capital Adviscrs LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/16/ 1 8 Printing
Amount = 812.60
10/16/ 1 8 Printing
Amount = 87.00
10/16/1 8 Printing
Arnount = 80.90
1 0/16/1 8 Printing
Arnount = 812.60
10/16/18 Printing
Amcunt = 87.00
10/16/18 Printing
Amcunt = 80.90
1 0/16/1 8 Printing
Amount = 812.70
1 0/ 1 6/ 1 8 Printing
Amount = 85 .00
1 0/ 1 6/ 1 8 Printing
Amount = 82.5 0
10/ 1 6/ 1 8 Printing
Arnount = 81.00
l 0/ 1 6/ 1 8 Printing
Arnount = 812.70
10/16/18 Printing
Arnount = 80. 10
10/16/1 8 Printing
' Amount = $7.00
10/16/1 8 Printing
Amount = 812.60
1 0/ 1 6/1 8 Printing

Arnount = 80.10
10/18/18 RELIABLE WlLMlNGTON: WL080975
Amount = 823 9.25

10/1 8/ 1 8 Printing

Amount = 80.20
10/1 8/18 Printing

Arnount = 86.60
10/18/18 Printing

Arnc.unt = 80.20

November 19, 2018
lnvoice 5 80795

Page 63
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
CTRPT
DUP
DUP

DUP

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 22 of 25

The Rockport Group, LLC Novernber 19, 2018
Michael D. LeRoy, Chairman lnvoice 5 80795
Rockport Blocker, LLC c/0 Crown Capital Advisors LLC Page 64
801 South Grand Avenue, Suite 900
LOS Angeies CA 90017 Client # 7493 96
1 0/18/18 Printing DUP
Arncunt = 80.60
10/19/1 8 Messenger and delivery MESS
Arnount = 85.40
10/19/18 Printing DUP
Arnount = 81.50
10/23/18 Printing DUP
Amount = 81 .40
10/23/18 Printing DUP
Amount = 80.20
10/23/18 Printing DUP
Amount = 81 .80
10/23/1 8 Printing DUP
Amount = 82.80
10/23/1 8 Printing DUP
Ainount = 83.50
10/23/18 Printing DUP
Arnount = 82.80
10/23/18 Printing DUP
Arnount = 80.90
10/23/18 Printing DUP
Arnount = 82.00
10/23/18 Printing DUP
Arnount = 80.80
10/23/18 Printing DUP
4 Amount = 80.80
1 0/24/1 8 Docket Search ELEGALRE
Amount = 825.00 m
10/24/18 Printing DUP
Amount = 82.40
10/24/18 Printing DUP
Amount = 82.30
10/24/18 Printing DUP
Amount = 80.40
10/24/18 Printing DUP

Arnount = 82.00

 

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 23 of 25

The Rockpcrt Group, LLC

Michael D. LeRoy, Chairman
Rockport Blocker, LLC c/o CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/24/18
10/24/18
10/24/18
10/24/18
10/24/18
10/24/18
10/24/18
10/24/18
10/24/18
10/24/18
10/25/18
10/25/18
10/25/18
10/25/18
10/25/18
10/25/18
10/25/18
10/25/18

10/25/18

Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing
Printing

Printing

Amount z

Arnount =

Amount =

Amount =

Arnount =

Arnount =

Amount =

Amount =

Amount =

Arnount =

919179628894 Long Distance

Arnount =

917348347923 Long Distance

Printing
Printing
Printing
Printing
Printing
Printing

Printing

Ainount =

Amc)unt =

Arnount =

Arnount =

Amount =

Arncunt 2

Arnount =

Arnount =

80.90

80.30

80.80

82.00

82.00

80.10

80.10

82.00

80.30

80.60

80.11

80.11

80.60

80.60

812.70

83.10

82.30

82.40

80.90

chernber 19, 2018
Invoice 5 80795

Page 65
Client # 749396

DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
DUP
LD

LD

DUP
DUP
DUP
DUP
DUP
DUP

DUP

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 24 of 25

The Rockpert Group, LLC

l\/Iichael D. LeROy, Chairrnan
Rockport Blocker, LLC e/ 0 CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/25/18
10/25/18
10/25/18
10/25/18
10/25/18
10/25/18
10/25/18
10/26/18
10/26/18
10/26/18
10/26/18
10/29/18

170/29/18

10/29/18
10/29/18
10/29/18
10/29/18

10/29/18

Printing
Printing
Printing
Printing
Printing
Printing

Printing

Arnount = 80.10

Arnount = 80.10

Arnount = 80.10

Alnount = 80.30

Amount = 80.10

Amount = 80.10

Amount= 80.10

PARALEGAL OT THRU 10/31/18

Printing
Printing

Printing

Arnount = 80.00

Arncunt = 80.60

Amount = 80.30

Amcunt = 80.70

914163676266 Long Distance

PACER
Printing
Printing
Printing
Printing

Printing

Arnount z 80.68

Arnount : 80.20

Arnount= 80.10

Ameunt = 81.20

Arncunt = 83.20

Amount = 83.00

Amount= 81.30

Novernber 19, 2018
lnvoice 5 80795

Page 66
Client # 7493 96

DUP
DUP
DUP
DUP
DUP
DUP
DUP
OT
DUP
DUP
DUP
LD
QQCRETM
DUP
DUP
DUP
DUP

DUP

Case 18-11145-LSS Doc 596-3 Filed 11/19/18 Page 25 of 25

The Rockport Group, LLC

Michael D. LeRcy, Chairrnan

Rockport Blocker, LLC c/ 0 Crown Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

10/29/18 Printing

Amount = 80.20
10/31/18 Ccnference Calls for Octover 2018 Conference

Calling

Amount = 829.30
10/31/18 912122574162 Lcng Distance

Amount = 80.06
10/31/18 912122574162 Long Distance

Ameunt : 80.06
10/31/18 Printing

Arnount : 80.60
10/3 1/1 8 Printing

Arnount = 81 .00
l 0/ 3 1/1 8 Printing

Arnount = 81.00
10/3 1/1 8 Printing

Arnount = 83 .00
10/31/18 Printing

Arnount = 812.70
10/3 1/ 1 8 Printing

Aniount = 80.60

TOTALS FOR 7493 96 Rockport Group, LLC, The

EXpenses 82,146._10

Novernber 19, 2018
lnvoice 5 80795

Page 67
Client # 749396

DUP

CONFCALL

LD

LD

DUP
DUP
DUP
DUP
DUP

DUP

 

